TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00408-CV


In re Stephanie Dawkins





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relator Stephanie Dawkins, plaintiff below, filed this petition for writ of mandamus,
seeking relief from the district court's order dissolving its prejudgment writ of attachment and
awarding $1000 in attorney's fees to the attorney for real-party-in-interest Marty Meredith, defendant
below.  Finding no abuse of discretion for which there is not an adequate remedy by appeal, we deny
the petition for writ of mandamus.  See Walker v. Packer, 827 S.W.2d 833, 839-44 (Tex. 1992).


  
						Lee Yeakel, Justice
Before Chief Justice Law, Justices Kidd and Yeakel
Filed:   July 18, 2003